Case 2:18-cr-00134 Document 77-28 Filed 10/15/18 Page 1 of 10 PagelD #: 1599

GOVERNMENT -
EXHIBIT

 

 

POUND
GCiviL JUSTICE
INSTITUTE

 

 

 

  

2015 FORUM FOR STATE APPELLATE COURT JUDGES

 

 

 

 

 

TRAVEL EXPENSE REIMBURSEMENT REQUEST

Name of Forum registrant:

 

 
 
 

 

Street address (where we will mail the check):

 

Pan A LL Ppt et eee :
City, state, ZIP code: oo: mA ARLE 10: 3 a
6
+ . . ae
Make check payable to (if different from registrant): <

 

Please complete EITHER the air travel section or the auto travel section below.

AIR TRAVEL
1. Taxi or shuttle from home/courthouse to home airport (attach receipt):

2. Ait fare to and from Montreal-Trudeau (paid for personally; attach ticket/receipt):

 

3. Baggage check fee (limit | standard bag per flight; attach receipt)

4, Ground transportation from Montreal-Trudeau airport to Hyatt-Regency Montreal (attach receipt)
(cab estimated at $40 from Montreal-Trudeau, one-way, excluding tip): aan

5. Ground transportation from Hyatt-Regency Montreal to Montreal-Trudeau (attach receipt):
(cab estimated at $40 from Hyatt-Regency, one-way, excluding tip): —

 

 

6, Taxi or shuttle from home airport to home—or airport par: king (attach receipt):

a )

Moog, 2G! bypnce ad opin. cla! taal of as E pe jidiise & leh “isel one)
‘pave Netter
Cha a 26h, awe paaleost as mary AB seed Ca! 7

   

 
   
 
 

La EG, GA rs hom Boo é £ _ +s Ei
: wat Ppaeet (the o ges CULE Pie Be BAN Las La foe “es val sind:
the he! New shin L, ik dic! 4 forte & Be 3 AL
Te sya garde +h can £87 thaad wx 16:
C Cobest acu | ; tt. as
nd .

Thos allispad fs eens: hae .t 7
_ TD aww nat yn tt jit, bur Af ke MAIL, mors
e ie - ft A
Line, Tho» 2 ann nee & the forth be at { plata. “

é tte a é polis J fi or
nwt pe rg Be rb VALUALE a pam”
. wy luclefhe oy bonds on peptone dar an S
a at ae fs nd installa, cf clés! se Ve vebdlet the
Lat og Vem’ , fo cA, ef

=f we OG
Nacoup, Thavwke i & Aare ote - C22 erase ~~ A se Ret

f
OS

 

  

 

 

 

 

Pound-000071
as

 

 

 

 

 

 

 

 

 

 

 

; Pound Civil Justice Tustituie Washingtonrlesteank 7088
i 177 Sixth Street, N.W., Suite 260 Washington, D.C. 18-169/540
i Washington, DC 20001-3707
al 08/13/2075
Allen Loughry ° 987.07
Rte deke se * nh ick bikie ee tte DOL, LARS

 

 

 

Nine hundred eighty-seven and 07/1 oo aie

Allen Loughry
i 820 Scenic Drive
: Charleston, WV 25314

iil
a

2015 Forum travel expense reimbursement
"OO3934ar awos £00

BEQgG

Y FEATURES INCLUDED, oe THES OY

 

 

  

Pound Civil Justice Institute

 

08/13/2015 Allen Loughry
2015 Forum travel expense reimbursement 987.07
4100301 Washington Fat S-Reakintgavel expense reimbursement 987.07
Pound Civil Justice Institute 3933
08/13/2015 Allen Loughry
2016 Forum travel expense reimbursement 987.07
4100301 Washington Faei Aerkingavel expense reimbursement 987.07

Pound-000070
 

: 1601
Case 2:18-cr-00134 Document 77-28 Filed 10/15/18 Page 3 of 10 PagelID #: 16

 

se ~ ee
eae ane St ng

Alle

Ae d'Hétel

 

 

 

 

Hyatt Regency Montreal
1255, Rue Jeanne-Mance, C.P. 130
Montreal (Quebec) HSB 1E5

Tel: (514) 982

-1234

Fax: (514) 285-1243

Chambre No.

 

 

1212
Payeur Allen Louch Arrivée 07/10/15
@n Loughry .
820 Scenic Drive Depart 07215
Charleston WV 253114 Page No. 1 of 1
ited Stat
United States Folio 1009312
Facture
Membre de
Bonus
Confi tion N T.PS/G.S.TH 80724 4218
ontirmation No.
8512008604 T.V.Q/P.S.T# 1214207601
Nom du Groupe AM ASSN FOR JUSTICE / JUDGES
Date Description Charges Crédits
O7HOMN5 Parking-Journalier 32.00
O7/41/15 Parking-Journalier 32.00
O7M2hN5 Visa XXXXXXXXXXXXBGOD XX/XX 84.00
Vous n' avez obtenu aucun crédit pour grands voyageurs
Gans fe care de ce séjour. Pour vous inscrire au Total 64.00 64.00
programme Gold Passport, composez le 1-800-51-HYATT
Solde 0.00
0.00 0.00
TPS (GST) 2.78 0.00
TVQ (PST) 5.55 0.00
0.00 0.00

AU PLAISIR DE VOUS REVOIR PROCHAINEMENT!

Guest Signature Notre but en maliére de service a ta clienléle esi gue vous soyex entiérement

. . e . : 7 lest possible que vous receviez un Sondag
Jaccepte d'acguiter ies frais de ia nole c’hélel at d'assumer Pentiare satisfaction envers notre service ala cliente
lesoonsabilité car:

désignee omet Cacquitier une parte cu fa ivtatite dé ces freis.

 
 

clientéie, 4 canuice jalamme@hyatt.com,

Nous vous remerciong d'avair chaisi fe Hyat

 

@ Qui vous perme

Salisfait et saiisfaite,

tra de nous faire part de yoire enuere

le. Dans le cas of vaus Pensez que nous n'avons pas

{ Regency Moniréal,

° Ie Cas Of fa personne, compagnie ou association atteint notre bul, veuiliez communiquer avec Candice Latlamme, directrices du service a la

Pound-000077
Case 2:18-cr-00134 Document 77-28 Filed 10/15/18 Page 4 of 10 PagelD #: 1602

Collishaw, Mary

From: Collishaw, Mary

Sent: Monday, November 2, 2015 8:14 AM

To: Allen.Loughry@courtswv.gov

Ce: vic. shafer@courtswv.gov

Subject: Financial Compliance Information - 2015 Judges Forum

FINANCIAL DISCLOSURE
2015 FORUM FOR STATE APPELLATE COURT JUDGES

July 11, 2015, Montreal, QC, Canada

Value of Program paid by the Pound Civil Justice Institute

PARTICIPANT: Honorable Allen H. Loughry II

TRAVEL TO AND FROM MONTREAL. Pound reimbursed you $987.07 for your travel to/from the Forum.

HOTEL CHARGES. The charge for two nights at the Hyatt Regency Montreal Hotel — or other hotel equivalent - (for which
Pound paid directly or reimbursed your costs) was $446.86.

FOOD AND BEVERAGE AT THE FORUM: This includes (1) the breakfast and the refreshment breaks throughout the
day, and (2) the luncheon. The average expense for food and beverage was $126.07 per judge.

 

Pound-000068
Case 2:18-cr-00134 Document 77-28 Filed 10/15/18 Page 5 of 10 PagelD #: 1603

AAJ CONVENTION OPENING RECEPTION. You were offered complimentary tickets to the Opening Reception. The
Institute’s cost for this was $100 per ticket. Our records indicate that you requested two (2) reception ticket/s.

EDUCATIONAL PROGRAM. Attendance at the Pound Forum was offered free of charge. However, we have compared
the 2015 Judges Forum with a number of full-day seminars offered by other national CLE providers. We believe the
educational component, if offered to the public, would have had a market value of $400.00.

lf you have any questions regarding this disclosure or about the Pound Judges Forum, please contact:

Mary P. Collishaw
Executive Director
Pound Civil Justice Institute
777 Sixth Street, NW, Suite 200
Washington, D.C. 20001
202-944-2841 / F: 202-298-6390

mary. colishaw@poundinstitute ora

 

Pound-000069
Case 2:18-cr-00134 Document 77-28 Filed 10/15/18 Page 6 of 10 PagelD #: 1604

j can C&H Taxi
Tax .
fE- Cab Fare Receipt
Py ape

 

f as it
PPD ee
Amounty

Thanks for Riding — 344-4902
www.chtaxi.com

 

Pound-000072
Case 2:18-cr-00134 Document 77-28 Filed 10/15/18 Page 7 of 10 PagelD #: 1605

Outlook.com Print Message

 

 

 

 

 

 

Close
tinerary and Receipt for Confirmation BLYKTM
vin: United Airlines, Inc. (unitedairlines@united.com) See a
Sent: Fri 4/03/15 4:14 PM
To: AHLOUGHRY@HOTMAIL.COM
. Confirmation:
4 STA LL EMEMSER err
TAR ALLIANG MEF a B2YKTM
Check-in >
Issue Date: April 03, 2015
Traveler eTicket Number Frequent Flyer Seats
LOUGHRY/ALLENMR 0162444710904 UA-XXXXX621 7TD/8A/10A/21B
LOUGHRY/KELLYD 0162444710905 TICIBC/LOC/21C
LOUGHRY/JUSTUSK 0162444710906 TA/8D/10D/21D
FLIGHT INFORMATION
Day, Date Flight ClassDeparture City and Time Arrival City and Time AircraftMeal
Fri, UA6083Q CHARLESTON, WV CHICAGO, IL . ERJ-
1OJULIS (CRW) 6:10 AM (ORD - O'HARE) 6:49 AM 145
Flight operated by EXPRESSJET AIRLINES INC, doing business as UNITED EXPRESS.
Fri, UA4362V MONTREAL, QC ERJ- Purchase
10JULI5 CHICAGO, IL CANADA 145
(ORD - O'HARE) 7:30 (YUL - TRUDEAU) 10:42
AM AM
Flight operated by EXPRESSJET AIRLINES INC. doing business as UNITED EXPRESS.
If this is an originating flight on your itinerary, please check in at the UNITED AIRLINES TERM | ticket counter.
Thu, UA3401W MONTREAL, QC ER]J-
L6JULI5 CANADA 145
(YUL - TRUDEAU) 2:15 WASHINGTON, DC
PM (IAD - DULLES) 4:08 PM
Flight operated by TRANS STATES AIRLINES doing business as UNITED EXPRESS.
Thu, UA4785W WASHIN GTON, DC Q200
16JULI5 (IAD - DULLES) 5:10 CHARLESTON, WV
PM (CRW) 6:32 PM
Flight operated by COMMUTAIR doing business as UNITED EXPRESS with turboprop equipment.
FARE INFORMATION
Fare Breakdown Form of Payment:
Airfare: 716.31USD VISA
U.S. Customs User Fee: 5.50 Last Four Digits
U.S. Immigration User Fee: 7.00 7977
U.S. APHIS User Fee: 5.00
U.S. Federal Transportation 53.72
hifpsfolut76.mail live.com/ol/mail.mvciPrintMessages?mkt=en-us V6

 

Pound-000073
Case 2:18-cr-00134 Document 77-28 Filed 10/15/18 Page 8 of 10 PagelD #: 1606

 

 

 

Outlook.com Print Message
at Tax: 16.00
«Security Fee: 11.20
curity Charge: 10.00
witport Improvement 19.80
udda Goods and Service 1.00
2aX.
~ Canada - Quebec Sales Tax: 2.00
x _US. Passenger Facility 13.50 _ a
“ao Charge: — oN
Per Person Total: 861.03USD
elicket Total: 2,583.09USD ee

The airfare you paid on this itinerary totals: 2,148.93 USD
The taxes, fees, and surcharges paid total: 434.16 USD

Fare Rules: Additional charges may apply for changes in addition to any fare rules listed.

NONREF/OVALUAFTDPT/CHGFEE
Cancel reservations before the scheduled departure time or TICKET HAS NO
VALUE.

 

Baggage allowance and charges for this itinerary.

Baggage fees are per traveler

 

 

 

 

 

 

Origin and destination for checked baggage It bag 12d bag}; Max wt / dim per piece
7/10/2015 Charleston, WV (CRW) to Montreal, QC | 25.00 | 35.00 |50.0lbs (23.0kg) - 62.0in
Canada (YUL - Trudeau) USD | USD (157.0em)
7/16/2015 Montreal, QC Canada (YUL - Trudeau) to | 25.00 | 35.00 | 50.0lbs (23.0kg) - 62.0in
Charleston, WV (CRW) CAD | CAD (157.0cm)

 

 

 

 

MileagePlus Accrual Details

 

 

LOUGHRY/ALLENMR
Award

Date Flight/From/To Miles PQMPOSPOD

7/10/2015,6083 (Charleston, WV (CRW)-Chicago, IL (ORD - O'Hare) 11150 416 30

Chicago, IL (ORD - O'Hare)-Montreal, OC Canada
7/10/20154362 (YUL - Trudeau) 1415 747 i 283

Montreal, QC Canada (YUL - Trudeau)- Washington,
IDC (IAD - Dulles)

Washington, DC (LAD - Dulles)}-Charleston, WV

https /blu175.mail Jive.com/ol/mail mvc/PrintMessages ?mki=en-us

 

 

 

 

 

7/16/20153401 700 488 1 140 |

 

 

 

 

 

 

 

 

 

 

Pound-000074

2/6
Case 2:18-cr-00134 Document 77-28 Filed 10/15/18 Page 9 of 10 PagelD #: 1607

Confirmation:

B2YKTM

 

 

e Receipt

Issue Date: July 09, 2015

 

 

 

. Traveler Baggage Document Ticket Number
LOUGHRY/ALLENMR 01626001296500 01624447109040
FLIGHT INFORMATION
Day, Date Flight Departure City/Time Arrival City/Time Aircraft
Fri, LOJULIS UA6083 CHARLESTON, WV (CRW) « CHICAGO-OHARE (ORD) ER) 145

6:16 AM 6:45 AM
Fri, AOJULL5 © UA4362 CHICAGO-GHARE (ORD) MONTREAL (YUL) ER] 145
7:46 AM 10:54 AM

 

FEE INFORMATION

Description Quantity Fees Method of Payment
First Bag Fee 1 $25.00 Visa XXXXXXXXXXXX6909
Trane emcmenarenncnueannasammmmnracauuam ema un eam amma mace ea Cardholder Name

Allen H Loughry

TOTAL FEES: USD $25.00

 

Excess Baggage Terms and Conditions

 

 

 

UNITED # Baggage Receipt ‘
i) . A STAR ALLIANOE MIMOECR ye
2 Tssue ate: 16 JUL 2075 YUL ATO
Baggage Document Description @ty Fees Hetiod of Paywent
0162600540320 fees
t, First Bag Fee 4 $25.00 Visg XUXXXKKEXKK KASUD
fax -- $3474

Ticket Number
Carcholder Mame

0162444710904
ALLEY COIGHRY

Confirmation:

Ca ier Howk ine
B2YkTh :
UA rUR - TAD
un TAR ~ CRW
Total Baggage Fees: CAD $28.74
Excess Baggage Terms and Conditions:
-— ALL @xeens basgege is subject ta Space availabilty.
~ Receipt for payment must be gresented at bag check,
~ For refunds or adjustments, see a United representative. AGLANE RL EL RENCE: wl Poe BAG

 

Pound-000075
Case 2:18-cr-00134 Document 77-28 Filed 10/15/18 Page 10 of 10 PagelD #: 1608

“from C & H Taxi #199 for $10.30 USD

.om: service@paypal.com (service@paypal.com)
Sent: Thu 7/16/15 7:24 PM
To: ahloughry@hotmail.com (ahloughry@hotmail.com)

 

REM be
Bird

C&H Taxi #199

 

5103 washington ave
Charleston, WV

 

Jul 16, 2015 16:23:30 PDT

View vour receipt

 

 

 

 

  

 

$10.30 USD
2 Che
Charlest
Unnwecsity wt Chaves rd
tiap date 2015 Gangle

 

Pound-000076
